                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                                NO. 5:09-CR-251-FL


UNITED STATES OF AMERICA               )
                                       )
             v.                        )       ORDER
                                       )
GEORGE JEFFERESON III                  )



      Upon motion of the United States, for good cause shown, and for the reasons

stated in the motion, it is hereby ORDERED that D.E. 174 be sealed by the Clerk

from this date until further order by this Court.



      This the      5th       day of June 2019.




                                        LOUISE W. FLANAGAN
                                        United States District Judge
      .
